Name: Council Regulation (EEC) No 2170/81 of 27 July 1981 fixing the minimum price for unginned cotton for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /6 31 . 7 . 81Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2170/81 of 27 July 1981 fixing the minimum price for unginned cotton for the 1981 /82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the minimum price for unginned cotton referred to in Article 9 ( 1 ) of Regulation (EEC) No 2169/81 shall be 72-20 ECU per 100 kilograms . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), and in parti ­ cular Article 9 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 2169/ 81 provides that the Council shall each year fix a minimum price for unginned cotton ; whereas that price must be fixed so as to guarantee sales for producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting unginned cotton from the produc ­ tion areas to the ginning areas ; Whereas , in order to achieve the abovementioned objective, this minimum price must be fixed for a well ­ defined standard quality and marketing stage, The price referred to in Article 1 shall apply to unginned cotton which meets the criteria referred to in Article 1 of Council Regulation (EEC) No 2168 /81 fixing, for the 1981 /82 marketing year the guide price for unginned cotton ind the quantity of cotton for which the aid may bt granted in full (2 ). The said price shall relate to goods at the farm gate . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (') See page 2 of this Official Journal . ( 2 ) See page 1 of this Official Journal .